Citation Nr: 0026707	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  95-12 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for the service-
connected postoperative left shoulder dislocation, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active, honorable service in the United 
States Army from June 1974 to June 1977.  An additional 
period of active service, from June 1977 to September 1978, 
was held by the Department of Veterans Affairs (VA) to be 
under conditions that would constitute a bar to payment of VA 
disability compensation.  See VA Administrative Decision, 
dated July 1979.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
VA Regional Office (RO) in New Orleans, Louisiana, which 
denied an increased evaluation for the service-connected 
postoperative left shoulder dislocation, currently evaluated 
as 20 percent disabling.  This case was then remanded by the 
Board for additional development in May 1997.  He and his 
representative were notified by supplemental statements of 
the case issued in June and September 1998 that the denial of 
his claim had been confirmed and continued.  This case was 
again remanded by the Board for evidentiary development in 
June 1999.  In March 2000, he and his representative were 
informed through a supplemental statement of the case of the 
continued denial of the benefit sought.


FINDING OF FACT

The veteran's postoperative left shoulder dislocation is 
manifested by no evidence of dislocation or subluxation, with 
pain on manipulation of the shoulder and limitation of 
motion.


CONCLUSION OF LAW

The criteria for an increased evaluation for the service-
connected postoperative left shoulder dislocation residuals 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 3.321(b)(1); Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, Code 5202 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1999).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran suffered an injury to the left shoulder in June 
1976, for which he underwent a Putti-Platt arthroplasty 
during an October to December 1977 hospitalization.  

The pertinent evidence of record included VA outpatient 
treatment records, which noted his complaints of left 
shoulder pain on September 11, 1996.  The following day, he 
again complained of shoulder pain that radiated into the left 
arm, as well as numbness.  An orthopedic evaluation performed 
on September 16, 1996 found full active and passive ranges of 
motion.  He had excellent muscle tone with some mild 
impingement.  There was no rotator cuff or biceps weakness 
and no cross-deltoid adduction pain.  He was neurovascularly 
intact.  A private treatment record from February 10, 1997 
noted decreased range of motion of the left shoulder.  The 
assessments were bursitis and arthritis.

The veteran was examined by VA in June 1997.  He noted that 
he had injured his shoulder in 1975 and 1977.  He indicated 
that his left upper extremity bothered him most of the time 
now.  He commented that the pain would start at the back of 
the neck (indicating the lower cervical area), which would 
then travel across the upper shoulder; he would also 
experience tingling and pain, with some numbness, that would 
go into the left hand.  The examiner noted that the sensory 
and reflex examinations were also normal.  While he seemed 
sincere about his pain, he did not specifically say that the 
shoulder was the source of the pain.  The objective 
examination noted that his arm swing was normal.  The 
evaluation of the left shoulder found that the shoulder 
girdles were symmetrical, with no evidence of muscle wasting, 
atrophy or weakness.  Strength was equal and there was no 
indication of swelling or deformity.  The scar from his past 
surgeries was well-healed.  The acromioclavicular (AC) joint 
displayed no swelling, deformity or separation.  Flexion of 
the left shoulder was to 160 degrees (180 degrees on the 
right); extension was to 20 degrees (30 degrees on the 
right); internal rotation was to 60 degrees (90 degrees on 
the right); external rotation was to 80 degrees (90 degrees 
on the right); and abduction was to 150 degrees (180 degrees 
on the right).  These motions were accompanied by minor 
crepitation.  An x-ray of the shoulder was normal.  The 
diagnosis was status postoperative Putti repair procedure 
left shoulder for dislocation with good results; he was noted 
to have residual minor limited mobility and arthritis.  It 
was also commented that he had cervical spine symptoms 
compatible with a cervical injury suffered at the time of a 
December 1993 motor vehicle accident.  He was noted to have 
left upper extremity pain secondary to the cervical spine 
injury with a cervical radicular syndrome, which was found to 
be unrelated to his service-connected left shoulder disorder.  
The examiner then stated that "[i]t is my carefully 
considered opinion that the majority of this man's pain is 
secondary to cervical spine disease and not to his old 
shoulder dislocation."

August 1997 and June 1998 VA outpatient treatment records 
noted treatment for left shoulder impingement with 
degenerative joint disease (DJD).  A neurological evaluation 
conducted in August 1997 was grossly normal.

VA re-examined the veteran in January 2000.  The joints 
examination noted his complaints of pain in the left upper 
extremity, from the side of the neck to the fingertips.  He 
also described pain between his shoulder and his elbow.  He 
indicated that he had numbness into the hand, but denied any 
swelling, increased heat or redness.  His shoulder would 
grind and pop, but it did not lock or give way.  He referred 
to having "flare-ups" several times per week, which would 
last two to three days.  Four to five times per month, he 
would wear a sling that he had purchased, which would help to 
relieve the pain.  It was noted that he had suffered from no 
further dislocations or subluxations of the left shoulder.  
The objective evaluation noted that he did seem to display 
pain along the left side of the neck and the shoulder area.  
There was some questionable decrease in the size of the 
thenar muscle on the left, but this finding was not definite.  
The forearm muscles were symmetrical.  He displayed good grip 
strength, with the right being slightly better (he was right-
handed).  Elbow and wrist flexion and extension strength were 
also good.  He did have some weakness of abduction of the 
brachium on the left.  There was obvious pain on manipulation 
of the shoulder; there was pain on palpation of the 
trapezius, deltoid, and supraspinatus muscles.  There was no 
tenderness over the forearm, biceps or triceps muscles.  
Range of motion findings were as follows:  extension was to 
60 degrees (active) and to 60 degrees (passive); flexion was 
to 110 degrees (active) and to 120 degrees (passive); 
adduction was to 60 degrees (active) and to 75 degrees 
(passive); abduction was to 75 degrees (active) and to 120 
degrees (passive); internal rotation was to 70 degrees (both 
active and passive); external rotation was to 40 degrees 
(active) and to 80 degrees (passive).  He had pain at 60 
degrees of extension, at 100 degrees of flexion and at 60 
degrees of abduction.  An x-ray was normal.  The impression 
was injury to the left shoulder with dislocation and surgery 
in 1977 and left shoulder impingement with AC arthritis.  The 
examiner opined that the "subjective complaints regarding 
left arm are probably related to SC left shoulder condition 
with symptom amplification due to psychiatric and substance 
use.  No objective neurologic disease of left arm was 
found."

A neurological evaluation was also conducted by VA in January 
2000.  The veteran complained of decreased feeling in the 
left arm and hand (he stated that he had been in a motor 
vehicle accident in December 1993 and that he had been told 
at that time that he had a cervical spine injury).  The 
objective examination found no definite muscle atrophy, 
except for some possible decrease in the thenar musculature.  
His grip strength was good.  He did have pain and weakness in 
abduction of the brachium on the left and difficulty in 
movement of the left shoulder area with accompanying pain and 
tenderness.  His reflexes were 1+ bilaterally.  The sensory 
examination of the left upper extremity was intact.  An EMG 
and nerve conduction studies were normal.

Initially, it is noted that the Board will not evaluate the 
veteran's condition pursuant to those codes pertaining to 
traumatic arthritis, to include 38 C.F.R. Part 4, Code 5010 
(1999).  These codes compensate a veteran for disability 
resulting from arthritis which has been established by x-ray 
findings.  However, in this case, despite diagnoses of DJD, 
arthritis has not been established by x-ray findings.

According to the applicable criteria, a 20 percent evaluation 
is warranted for malunion of the humerus of the minor upper 
extremity when there is moderate or marked deformity.  A 20 
percent evaluation is also warranted to recurrent 
dislocations with infrequent episodes and guarding of 
movement only at the shoulder level or for frequent episodes 
and guarding of all arm movements.  A 40 percent evaluation 
requires fibrous union of the humerus; a 50 percent 
evaluation requires nonunion of the humerus (false flail 
joint); and a 70 percent evaluation requires loss of the head 
of the humerus (flail shoulder).  38 C.F.R. Part 4, Code 5202 
(1999).

After careful consideration of the evidence of record, it is 
found that that evidence does not support a finding of 
entitlement to an evaluation in excess of 20 percent for the 
service-connected postoperative left shoulder dislocation 
residuals.  The objective evidence of record, to include VA 
examinations performed in June 1997 and January 2000, did not 
show that the veteran suffers from moderate or marked 
deformity of the humerus or that he experiences recurrent 
dislocations of the left shoulder (in fact, he specifically 
denied during the latter examination that he had had any 
further dislocations).  The evidence also does not show that 
he suffers from fibrous union of the humerus, nonunion of the 
humerus or loss of the head of the humerus; thus, the 
objective evidence does not establish that the veteran meets 
the schedular criteria noted-above for an increased 
disability evaluation pursuant to 38 C.F.R. Part 4, Code 5202 
(1999).  In addition, the evidence does not establish that he 
suffers from weakness, fatigability, or incoordination.  
Rather, the evidence did establish that the veteran 
experiences pain on some movements of the shoulder and 
tenderness over this area, which has limited his range of 
motion.  This limitation of motion was described as "minor" 
during the June 1997 VA examination.  Moreover, the January 
2000 examiner noted that the veteran's subjective complaints 
appeared to be amplified by his psychiatric problems and 
substance abuse.  As a consequence, after carefully weighing 
the evidence of record, it is found that the 20 percent 
evaluation currently assigned adequately compensates the 
veteran for the degree of impairment evidenced on clinical 
evaluation.

The Board has also considered all other potentially 
applicable rating codes in evaluating his service-connected 
left shoulder residuals.  However, it is found that a 30 
percent evaluation pursuant to 38 C.F.R. Part 4, Code 5201 
(1999) is not warranted, since the objective evidence does 
not show that motion of the left arm is limited to 25 degrees 
from his side (see range of motion studies conducted in June 
1997 and January 2000).  Nor are 30 or 40 percent evaluations 
warranted pursuant to 38 C.F.R. Part 4, Code 5200 (1999), 
since ankylosis of the scapulohumeral articulation at either 
an intermediate level between favorable and unfavorable or at 
an unfavorable level, with abduction limited to 25 degrees 
from the side.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for a schedular 
evaluation in excess of 20 percent for the service-connected 
postoperative left shoulder dislocation residuals.

The RO declined referral of the appellant's claim seeking an 
increased rating for his left shoulder disorder on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) when it last adjudicated the case by supplemental 
statement of the case in March 2000.  The Board agrees as it 
does not appear from a review of the medical evidence that 
referral for consideration of an extraschedular rating for 
this disorder is indicated.  In Floyd v. Brown, 9 Vet. App. 
88 (1996), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter "the Court"), held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, in Bagwell v. Brown, 9 Vet. App. 
337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 9 
Vet. App. at 339.

As fully detailed above, the medical evidence does not 
reflect that the appellant's left shoulder disorder warrants 
entitlement to increased compensation for the level presently 
assigned under the schedular criteria and hence, it does not 
appear that he has an "exceptional or unusual" disability.  
It is not shown by the evidence that the appellant has 
required hospitalization in the recent or remote past for 
this disability.  Nor is there objective evidence that this 
disorder, standing alone, has resulted in "marked 
interference" with employment.  He has presented no 
objective evidence that his left shoulder dislocation 
residuals have interfered markedly with his ability to obtain 
and maintain employment.  Hence, in light of the record which 
does not show employment handicap due to this disorder in the 
post-service period, marked interference with employment is 
not shown by a longitudinal review of the record. 

Accordingly, the Board concludes that in the absence of any 
evidence which actually shows that this disability is 
exceptional or unusual such that the regular schedular 
criteria is inadequate to rate it, referral under section 
3.321(b)(1) for extraschedular consideration for this 
disorder is not in order.


ORDER

Entitlement to an increased evaluation for postoperative left 
shoulder dislocation residuals is denied.



		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

